TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00512-CR


                               Dustin Ledale Dodson, Appellant

                                                 v.

                                  The State of Texas, Appellee


                  FROM THE 264TH DISTRICT COURT OF BELL COUNTY
             NO. 77868, THE HONORABLE PAUL L. LEPAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Dustin Ledale Dodson was charged with violating a protective order by assaulting

Robin Denise Britt-Dodson. See Tex. Penal Code § 25.07(g). Dodson agreed to plead guilty per

the terms of a plea-bargain agreement. Consistent with the terms of that agreement, the district

court deferred Dodson’s adjudication of guilt after accepting his guilty plea and placed him on

community supervision for six years.

               About three months later, the State filed a motion to revoke Dodson’s community

supervision and adjudicate his guilt alleging that he violated the conditions of his community

supervision by testing positive for marijuana; by failing “to participate and cooperate in . . .

assessment, classification, and habilitation/rehabilitation programs”; by failing “to participate in

and successfully complete the Life Skills program”; by sending “explicit photos of his genitals”

to the victim; and by failing to pay various court costs and fees. During a hearing on the motion,

Dodson entered pleas of true to the State’s allegations. At the end of the hearing, the district
court revoked Dodson’s community supervision, adjudicated his guilt, and sentenced him to ten

years’ imprisonment. See id. §§ 12.34, 25.07(g).

               Several months later, Dodson filed a motion requesting that the district court

suspend the execution of his sentence and place him on shock probation. See Tex. Code Crim.

Proc. art. 42A.202. After reviewing the motion and considering the parties’ arguments, the district

court agreed to suspend Dodson’s sentence and place him on community supervision for ten

years. A few months later, the State filed a motion to revoke Dodson’s shock probation alleging

that Dodson violated the terms of his community supervision by using “Ecstasy (MDMA)” and

marijuana, by attempting to use “a device designed to falsify” a drug test “during an attempt to

obtain a urine sample for testing,” by failing to pay various court costs and fees, and by sending

text messages to the victim that were sexual in nature. During a hearing on the motion, Dodson

entered pleas of true to the State’s allegations. The district court rendered its judgment revoking

Dodson’s shock probation and sentencing him to ten years’ imprisonment. Dodson appeals the

district court’s judgment.

               Dodson’s court-appointed attorney on appeal has filed a motion to withdraw

supported by a brief concluding that the appeal is frivolous and without merit. Counsel’s brief

meets the requirements of Anders v. California by presenting a professional evaluation of the

record and demonstrating that there are no arguable grounds to be advanced. See 386 U.S. 738,

744-45 (1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson

v. Ohio, 488 U.S. 75, 81-82 (1988) (explaining that Anders briefs serve purpose of “assisting the

court in determining both that counsel in fact conducted the required detailed review of the case

and that the appeal is . . . frivolous”). Dodson’s counsel has represented to the Court that she

provided copies of the motion and brief to Dodson; advised Dodson of his right to examine the

                                                2
appellate record, file a pro se brief, and pursue discretionary review following the resolution of

the appeal in this Court; and provided Dodson with a form motion for pro se access to the

appellate record along with the mailing address of this Court. See Kelly v. State, 436 S.W.3d 313,

319-20 (Tex. Crim. App. 2014). Dodson has not requested a copy of the appellate record or filed

a pro se brief, and the time permitted to file a brief has expired.

               We have independently reviewed the record and have found nothing that might

arguably support the appeal. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. We agree

with counsel that the appeal is frivolous and without merit. We grant counsel’s motion to

withdraw and affirm the district court’s judgment of conviction.



                                               __________________________________________
                                               Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Triana

Affirmed

Filed: February 6, 2020

Do Not Publish




                                                  3